Collingsworth's grant of six hundred and forty acres called for a line from the second corner, an ash, four hundred and twenty-seven poles long, crossing Little Harpeth at two hundred poles. The mesne conveyance to Johnston, called for Little Harpeth at two hundred poles, in the same words the grant did, and also for three hundred and twenty acres of land. After calling for Little Harpeth at two hundred poles, it adds,. cornered on a stake at two hundred and thirteen and one-half poles; thence north, c. Johnston's deed to Patton is in the same words. Patton's deed to Wilson begins on a red-oak, in a little branch, near the corner, of said Patton's plantation, and on the south boundary line of said Crocket's survey; thence south one hundred and seventy-six poles to a white-oak, near the corner of James Watson's fence, hence south sixty-five west, forty-nine and one half poles, to a hickory stump near the centre between a hickory and dog-wood and white-walnut and red-oak sapling as pointers; thence south forty-six poles to a small iron-wood standing nearly in the centre between two saplings, an iron and dog-wood marked as pointers; thence east sixty-five and one half-poles to a stake nearly in the centre and between a cluster of lynns, a large elm, and some other saplings marked as pointers, thirteen and one-half poles, to the east of Little Harpeth; thence north two hundred and fifty-two poles to Samuel Crocket's south boundary line; thence west to the beginning, *Page 111 
containing by estimation forty acres thirty-two poles. After the death of Patton, Wilson declared in a warranty contained in a deed for these lands last mentioned, and, for breach, said that Patton had no title; but that one Shute had, who has incumbered the land by disturbing him in the possession thereof: and hitherto has prevented, and still does prevent, said Wilson from enjoying and occupying the same, c. The administrator pleaded covenants performed. The jury found for the defendant, and judgment was given for him. The Court charged the jury that the land conveyed to Patton extended thirteen and one-half poles east of Harpeth River, upon which a bill of exceptions was taken, and an appeal in the nature of a writ of error. The distance from the ash, the second corner of the patent along the second line to the river, is two hundred and thirteen poles, instead of two hundred. The question is, whether Pattern's laud did extend thirteen and one-half poles east of the river.
The intent was to convey to Johnston one-half of the tract. Three hundred and twenty acres are called for: the one-half of six hundred and forty. And a line of two hundred and thirteen and one-half poles, being the half of four hundred and twenty-seven poles, the length of the second line, as called for in the patent. The same description is in all the mesne conveyances, down to Patton, inclusively. The parties by these deeds have agreed that the distance from the ash to the river is two hundred poles. And shall they not be concluded by it? Whatever is agreed by the parties, in pleading or conveyances, can not be contradicted by either of them. The point of termination is not at the river, but at the point which is thirteen and a half poles east of the river. Judgment affirmed.